Citation Nr: 0825167	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
degenerative disc disease of the lumbar spine from May 1, 
2005 and greater than 40 percent subsequent to December 14, 
2006.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
April 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted a 20 percent rating for the 
veteran's degenerative disc disease of the lumbar spine, 
effective May 1, 2005.  Subsequently, the Decision Review 
Officer (DRO) granted a 40 percent rating for the disability, 
effective December 14, 2006.


FINDINGS OF FACT

1.  The veteran can forward flex to 25 degrees.

2.  The veteran's L3-4 and L4-5 have been fused with cages, 
and he cannot forward flex without bracing himself on his 
thighs.

3.  The veteran did not have incapacitating episodes having a 
total duration of 6 weeks in a 12 month period and does not 
have ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  For the period May 1, 2005 to December 14, 2006, the 
criteria for an evaluation of 50 percent for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

2. For the period commencing December 14, 2006, the criteria 
for an evaluation in of 50 percent for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Important for this case, a 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a effective September 26, 2003

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

In November 2005, the veteran was afforded a VA examination, 
however, the examiner was not provided with the claims file 
or the veteran's service medical records for review.  
Applicable law provides that all pertinent medical records 
must be reviewed.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  

In December 2006, the veteran underwent another VA 
examination.  The examiner indicated that the claims file was 
reviewed and provided a summary of the veteran's lumbar 
injury and degenerative disc disease.  He noted the veteran's 
lumbar fusion and that he takes pain medications and uses a 
cane for walks and to assist with sitting and rising from a 
chair.  The examiner noted that the veteran's response to 
treatment was poor and that his side effects from treatment 
include constant pain despite surgery, inability to work for 
more than one hour, inability to sit for more than 1 hour to 
90 minutes, and the inability to walk without assistance.  He 
cannot walk more than a few yards.

Noted was a history of fatigue, decreased motion, stiffness, 
weakness, spasms, and pain.  Constant pain began in 2004 and 
is described as severe with radiation to the left hip.  
Flare-ups were noted, severe in nature, and occur weekly, 
lasting 3 to 7 days.  Flare-ups are caused by prolonged 
sitting and are alleviated by standing and stretching.  
Flare-ups are debilitating and the veteran is unable to 
perform any activity until the flare up resolves.  

On physical examination, the examiner indicated that the 
veteran had pain with motion of the thoracic sacrospinalis, 
as well as guarding, tenderness, and weakness bilaterally.  
None of these symptoms caused his abnormal, antalgic, gait or 
abnormal spine contour, noted as lumbar flattening.

Range of motion testing showed extremely poor results.  The 
veteran was able to flex only to 25 degrees, with pain 
starting at 5 degrees.  The examiner noted that the veteran 
is unable to flex his spine without supporting his hands on 
his thighs.  Extension was recorded at 20 degrees, with pain 
beginning at 5 degrees.  Bilateral lateral flexion was 20 
degrees, with pain beginning at 5 degrees.  Bilateral 
rotation was noted at 20 degrees, with pain beginning at 5 
degrees.  The veteran's resisted isometric movement was not 
normal, and he had pain on active and passive motion, as well 
as with repetitive use with all range of motion tests.  The 
veteran exhibited additional loss of motion on repetitive use 
due to pain.  

The veteran had a positive Laseagues Sign on the left, and x-
ray evidence showed fusion of the bone at L4-5, with little 
evidence of fusion at L3-4.  In the diagnosis, the examiner 
indicated that the veteran is retired and suffers 
degenerative disc disease, which has significant effects on 
his usual employment such as lifting and carrying, lack of 
stamina, weakness or fatigue, decreased strength of the lower 
extremities, and pain.  The disability severely affects and 
even prevents some of his daily activities, such as chores, 
shopping, exercise, sports, recreation, and travelling.

The examiner further commented that the veteran's pain 
management was poor and that he would benefit from a pain 
specialist.  Upon reviewing x-rays showing poor bony fusion 
at L3-4 and no evidence of metallic cages, the examiner 
recommended that the veteran have his fusion mass evaluated.  
Finally, he noted the absence of an SI reflex on the left.  
The examiner stated that it was unclear whether the absence 
of the reflex is a residual of the veteran's surgeries or 
represents a new disc at L5-S1.

As the veteran's range of motion testing showed limitation of 
forward flexion at 25 degrees, the veteran is entitled to a 
40 percent rating for his degenerative disc disease under the 
General Rating Formula.  However, when considering the DeLuca 
criteria and his symptomatology, the Board finds that a 50 
percent rating should be granted by analogy.  As noted above, 
the examiner specifically stated that the veteran had lumbar 
fusion at L3-4 and L4-5 and that the veteran could not 
forward flex without bracing himself on his thighs.  The 
examiner indicated that the veteran's medical records showed 
the lumbar fusion with cages and stated that the x-rays 
showed poor bony fusion at L3-4 but saw no metallic cages.  
The examiner expressed concern over the x-rays and 
recommended that the veteran consult with his surgeon.

While the veteran may not meet all the specific requirements 
of a 50 percent evaluation, it is important to note that the 
post-service medical record clearly indicates a severe 
problem associated with the back disorder.  The veteran 
cannot walk, sit, or stand without use of a cane and his 
response to treatment is poor.  The veteran's disability 
effects on his usual employment such as lifting and carrying, 
and causes lack of stamina, weakness, fatigue, decreased 
strength of the lower extremities, and pain.  The disability 
severely affects and even prevents some of his daily 
activities, such as chores, shopping, exercise, sports, 
recreation, and travelling.  On physical examination, the 
examiner indicated that the veteran had pain with motion of 
the thoracic sacrospinalis and reduced range of motion with 
repetitive use, as well as guarding, tenderness, and weakness 
bilaterally. 

Based upon the DeLuca criteria and by analogy, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria required for a 50 percent rating.

The veteran is not entitled to a greater evaluation under the 
General Rating Formula as the evidence does not show that he 
has unfavorable ankylosis of the entire spine.  Under the 
criteria for incapacitating episodes, the evidence does not 
show incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (requiring bed rest 
prescribed by a physician) therefore, a 60 percent rating is 
not warranted.

The Board has carefully considered the veteran's statements, 
however, it is important for him to understand that another 
VA examination would not provide the basis to find 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months (requiring bed rest 
prescribed by a physician).  Therefore, another examination 
would not provide a basis to grant this claim to 60 percent. 

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an evaluation for 
separate periods based on the facts found during the appeal 
period.  The Board finds that the December 2006 VA 
examination and medical history support a 50 percent rating 
from the original effective date, May 1, 2005.  The Board 
does not find evidence that the veteran's degenerative disc 
disease of the lumbar spine should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  

To the extent that the veteran's service-connected 
degenerative disc disease of the lumbar spine affects his 
employment, such has been contemplated in the assignment of 
the current 50 percent evaluation.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), as he is retired.  
The disability has not necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  The veteran 
was advised of the Dingess requirements in a letter dated 
June 2006, after the initial decision; however, since the 
matter was subsequently readjudicated via a statement of the 
case, no prejudice to the veteran occurred.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and service medical records.  The veteran 
submitted private treatment records.  The veteran was 
afforded a VA medical examination in December 2006 and in 
November 2005.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to a 50 percent rating for degenerative disc 
disease of the lumbar spine is granted, effective May 1, 
2005.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


